Citation Nr: 0630081	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  99-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran had active service from November 1962 to October 
1965, December 1965 to December 1968, and April 1969 to April 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran testified at a Video Teleconference Hearing in 
January 2001 before the undersigned.  A transcript of the 
hearing testimony is associated with the claims file.

In March 2001 and December 2004, the Board remanded the case 
for additional development.

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim.

The veteran testified before the undersigned that he had 
injured his left leg on active duty in the Republic of South 
Vietnam while engaged in combat against enemy forces.  
Specifically, he averred that he caught his left leg in the 
loading mechanism of a howitzer gun.  He argues that his 
current left knee disability is the result of this inservice 
injury and testified that his private treating physician, Dr. 
C. S., had told him that his current left knee disability was 
the result of a degenerative disease that had its onset with 
the inservice injury.

In December 2004, the Board remanded this case to the AMC.  
In pertinent part, the remand instructed the AMC to again 
request that Dr. C.S. proffer an opinion on the etiology of 
the veteran's left knee disorder which includes his findings 
and reasons for his opinion.  That request also was to 
include all names by which the veteran has been known, as 
well as his social security number, to assist the private 
provider in locating any treatment records.  

The AMC has not requested Dr. C.S.'s written opinion since 
the Board's December 2004 remand.  In its June 2006 
supplemental statement of the case (SSOC), the AMC reported 
that it did not attempt to contact Dr. C.S. because the 
veteran failed to sign a release of information form so that 
records or medical opinions from Dr. C.S. could be requested.  
It does not appear that a specific request was made 
subsequent to that remand.

However, such a request of the veteran only appeared in the 
middle of a paragraph on the second page of the RO's December 
2003 letter to the veteran, which, of course, predated the 
Board's last remand.  No such request concerning Dr. C.S. 
appears in the AMC's letters to the veteran dated in May 
2005, June 2005 or September 2005.

Further, the claims file contains signed releases of 
information for the office of Dr. C.S. dated in May 2001 and 
July 2002, although these forms only show the veteran's 
current legal name.  In addition, an unsigned handwritten 
note appears on a copy of the RO's May 2001 letter to Dr. 
C.S. to the effect his office had no record of a patient with 
the veteran's current name.  It is not clear that the 
appellant's prior name was supplied.

The AMC also was to arrange for an examination to determine 
the etiology of the veteran's knee disorder, and that 
examiner was to proffer an opinion on the views of Dr. C.S., 
in the event the AMC was able to obtain an opinion from Dr. 
C.S.

The AMC scheduled an examination of the veteran in April 2006 
and the examiner appears to have followed other directives of 
the Board's December 2004 remand.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The veteran's 
representative has highlighted that the appropriate 
development was not accomplished.  Accordingly, the Board 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

While this case was undergoing development on remand, the 
United States Court of Appeals for Veterans Claims (Court) 
provided additional guidance concerning notice and 
development in Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then the RO should again request that 
Dr. C. S. of Little Rock, Arkansas, 
proffer an opinion on the etiology of the 
veteran's left knee disorder which 
includes his findings and reasons for his 
opinion.  The RO's request should include 
all names by which the veteran has been 
known, as well as the veteran's Social 
Security Number, to assist this private 
provider in locating his treatment 
records.

3.  After the above is complete, if the RO 
has obtained an opinion from Dr. C.S., the 
RO should arrange for the same examiner 
who conducted the April 2006 examination, 
if available, to provide an opinion, in 
writing, on the comments of Dr. C.S. in 
relation to the findings of the April 2006 
VA examination.  If that examiner is not 
available, records should be provided to a 
similarly situated individual.  If it is 
determined that additional examination is 
needed to enter an opinion, steps should 
be undertaken to schedule that 
examination.

4.  Thereafter, as appropriate, the RO 
should readjudicate the veteran's claim 
for service connection.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the June 
2006 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



